Citation Nr: 1047886	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-02 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1981 to March 1983.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

Hepatitis C was not affirmatively shown to have had onset during 
service; and there is no competent medical evidence that 
hepatitis C, first diagnosed after service, is related to a 
disease, an injury, or an event of service origin.


CONCLUSION OF LAW

Hepatitis C was not due to disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided pre-adjudication VCAA notice by letters, dated in 
January 2006 and in March 2006.  The Veteran was notified of the 
type of evidence to substantiate the claim for service connection 
for hepatitis C, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in service.  
Additionally, the Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The RO included a questionnaire for risk factors for hepatitis 
and specifically requested the Veteran to furnish any specific 
details involving his exposure to any risk factor for hepatitis C 
infections that applied to him.  The Veteran was also notified of 
the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.

As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of a claim for service 
connection).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the opportunity 
for a personal hearing, but he declined a hearing.  The RO 
obtained the available service treatment records, and records of 
treatment from the Texas Department of Criminal Justice, as 
requested by the Veteran.  He has not identified any other 
pertinent evidence, to include VA records, for the RO to obtain 
on his behalf.

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the claim 
of service connection for hepatitis C, but further development in 
this respect is not required because there is no record of 
hepatitis C or complaints relative thereto during service.  
Additionally, there is no competent evidence of persistent or 
recurrent symptoms relative to the disability from the time of 
service until more than 20 years later.  As the evidence of 
record does not indicate that the hepatitis C may be associated 
with service, a medical examination or medical opinion is not 
required for the claim under 38 C.F.R. § 3.159(c)(4).  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional evidence 
to substantiate the claim, no further assistance to the Veteran 
in developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Facts 

The service treatment records do not document hepatitis C during 
service.






After service, records from the Texas Department of Criminal 
Justice show that beginning in August 2004, the Veteran tested 
positive for the hepatitis C virus antibody, and records 
thereafter note that hepatitis C was first observed in August 
2004.  An August 2005 record indicates that the Veteran was seen 
for hepatitis C treatment.  A January 2006 ultrasound of the 
abdomen revealed evidence of hepatomegaly with diffuse fatty 
infiltration of the liver and mild splenomegaly.  The Veteran's 
history of hepatitis C was noted on the ultrasound report.  

In various statements, including those received in January 2006, 
February 2006, June 2006, August 2006, and January 2008, the 
Veteran asserted that he was infected with the hepatitis C virus 
through shots he received during boot camp in September 1981.  He 
stated that the shots were administered with air jet inoculators, 
at which time blood was transferred from person to person.  He 
stated that when he received shots through this method, he saw 
others in front of him with "blood and cuts on their 
shoulders," which were caused by the air jet inoculators, as 
well as blood on the inoculator itself when it was placed on his 
shoulder.  He maintained that hepatitis C can be transferred 
through air jet inoculators, noting that he had researched and 
studied much literature on the subject of hepatitis C 
transference, as well as talked with doctors who were of his same 
belief.  He stated that when he entered the Texas Department of 
Corrections he underwent testing that revealed hepatitis C, and 
that he had not previously been tested for hepatitis C.  

On a questionnaire regarding risk factors for hepatitis, received 
in February 2006, the Veteran denied all of the listed risk 
factors, as follows:  intravenous drugs, intranasal cocaine, 
high-risk sexual activity, hemodialysis, tattoos or body 
piercings, shared toothbrushes or razor blades, acupuncture with 
non-sterile needles, blood transfusions, and exposure to any 
contaminated blood or fluids as a healthcare worker.  
 





Analysis

The Veteran asserts that hepatitis C was contracted during his 
period of service from September 1981 to March 1983 through the 
use of air jet inoculators.  He filed his claim for service 
connection for hepatitis C in January 2006, and on a 
questionnaire pertaining to risk factors for hepatitis C that was 
received in February 2006, the Veteran denied having any of the 
listed risk factors.   

On the basis of the available service treatment records, 
hepatitis C was not affirmatively shown to have had onset during 
service to establish service connection.  38 U.S.C.A. § 1131 and 
38 C.F.R. § 3.303(a).

Also, as there is no competent medical evidence during service or 
since service that hepatitis C was noted, that is, observed 
during service, the principles of service connection pertaining 
to chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997)

After service, hepatitis C was first documented in 2004, which is 
more than 20 years after service.  However, as hepatitis C is a 
viral disease that may be asymptomatic at the time of infection, 
service connection may still be granted even though the 
disability was first diagnosed after service, after considering 
all the evidence, including that pertinent to service under 38 
C.F.R. § 3.303(d).  The question presented is whether an event in 
service bears a causal relationship to the diagnosis of hepatitis 
C after service.  

Hepatitis C is spread primarily by contact with infected blood or 
blood products.  For example, blood transfusions, unsterilized 
needles that might be used in applying a tattoo, intravenous drug 
use, and unprotected sexual contact are recognized risk factors 
for hepatitis C.  The Veteran has denied all of these common risk 
factors.  Rather, he attributes his hepatitis C to having 
received shots upon entering service through the use of air jet 
inoculators.  


Although the Veteran is competent to state that he received shots 
via air jet inoculators during service, there is no evidence that 
the inoculators, which he asserted contained the blood of 
servicepersons inoculated before him, was infected with hepatitis 
C.  Stated differently, for the jet air inoculators to be 
considered a risk factor there has to be exposure to blood 
infected with hepatitis C.  In this case, there is no evidence of 
contact with the blood of another serviceperson infected with 
hepatitis C.  

As the Veteran does not state that he came in contact with 
someone he knew who was infected with hepatitis C, his statements 
are speculative or conjecture, that is, an inference based on 
inconclusive evidence.  It is acknowledged that reasonable doubt 
is to be resolved in favor of a claimant; however, reasonable 
doubt exists where there is an approximate balance of positive 
and negative evidence that does not satisfactorily prove or 
disprove the claim.   In the Veteran's case, exposure to 
hepatitis C based on contact with another serviceperson infected 
with hepatitis C through air jet inoculators is based on 
speculation and is thus not positive evidence, so that there is 
not an approximate balance of positive and negative evidence to 
which the reasonable doubt standard of proof applies.  38 C.F.R. 
§ 3.102.

Also, there is a lack of any scientific evidence to document 
transmission of hepatitis C by air gun injectors, although it is 
biologically plausible.  Veterans Benefits Administration (VBA), 
Fast Letter 04-13 (June 29, 2004) (there have been no case 
reports of HCV being transmitted by an airgun transmission.).  

Further, hepatitis C is not a condition under case law that has 
been found to be capable of lay observation; it is diagnosed, as 
here, through blood tests.  Therefore, the determination as to 
the presence of hepatitis C is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  





See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

Also, under certain circumstances, lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is 
competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience; 
lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (A witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.).  

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 





As the presence or diagnosis of hepatitis C cannot be made by the 
Veteran as a lay person based on mere personal observation, that 
is, perceived by visual observation or by any other of the 
senses, hepatitis C is not a simple medical condition that the 
Veteran is competent to identify.  And it is not argued or shown 
that the Veteran is otherwise qualified through specialized, 
education, training, or experience to offer a diagnosis of 
hepatitis C.

Where, as here, there is a question of the presence or a 
diagnosis of hepatitis C, not capable of lay observation by case 
law, and hepatitis C is not a simple medical condition under 
Jandreau for the reason expressed, to the extent the Veteran's 
statements and testimony are offered as proof of the presence of 
hepatitis C in service or before 2004, the Veteran's statements 
and testimony are not competent evidence, and the statements and 
testimony are excluded, that is, not admissible as evidence, and 
the statements and testimony are not to be considered as 
competent evidence favorable to claim.  

As for the Veteran describing a contemporaneous medical diagnosis 
and symptoms that later support a diagnosis by a medical 
professional, hepatitis C was not diagnosed before 2004. 

To the extent the Veteran has expressed the opinion that 
hepatitis C is related to air gun injections in service, the 
Veteran's opinion as a lay person is limited to inferences that 
are rationally based on the Veteran's perception and does not 
require specialized knowledge, education training, or experience.

Here the question of the relationship between hepatitis C and air 
gun injections in service is not a simple medical condition as 
the Veteran as a lay person is not competent to declare either 
the presence or diagnosis of hepatitis C based on personal 
observation, so that any inference based on what is not 
personally observable cannot be competent lay evidence.  And it 
is not argued or shown that the Veteran is otherwise qualified 
through specialized, education, training, or experience to offer 
an opinion on the relationship between hepatitis C and air gun 
injections in service. 



As there is no competent evidence favorable to claim, the Board 
need not reach the question of the Veteran's credibility, that 
is, the probative value of his statements.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (Competency is a legal concept 
determining whether evidence may be considered, that is, 
admissible, while credibility is a factual determination going to 
the probative value or weight of the evidence to be made after 
the evidence has been admitted.).   As the preponderance of the 
evidence is against the claim, and the benefit of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


